       Case 1:19-cv-07772-ALC Document 36 Filed 11/15/19 Page 1 of 4

UNITED STATESDISTRICTCOURT
SOUTHERN DISTRICTOF NEW YORK

PRISCILLA DOE,

                      Plaintiff,
          v.

DARREN K.INDYKEAND RICHARD D.KAHN, Case No.1:19-cv-07772-ALC
ASJOINTPERSONALREPRESENTATIVESOF
THEESTATEOF JEFFREY E.EPSTEIN,NINE
EAST71st STREET,CORPORATION,FINANCIAL
TRUSTCOMPANY,INC.  ,NES,LLC,MAPLE,
INC.
   ,LSJ,LLC,HBRK ASSOCIATES,INC.,JEGE,
INC.
   ,
                      Defendants.




      DEFENDANTS’MEMORANDUM OFLAW IN RESPONSE TO PLAINTIFF’S
           MOTION FOR LEAVE TO PROCEED ANONYMOUSLY
          Case 1:19-cv-07772-ALC Document 36 Filed 11/15/19 Page 2 of 4

        Defendants Darren K.Indyke and Richard D.Kahn,Co-Executors of the Estate of Jeffrey

E.Epstein (incorrectlynamed herein as “Joint Personal Representatives”of the Estate of Jeffrey

E.Epstein),Nine East 71st Street,Corporation,Financial Trust Company,Inc.
                                                                        ,NES,LLC,

Maple,Inc.
         ,LSJ,LLC,HBRK Associates,Inc.
                                     ,and JEGE,Inc.(together,“Defendants”),by

their attorneys,submit this memorandum of law in response to Plaintiff’s Motion For Leave To

Proceed Anonymously(the Motion)(ECF #3):

                                             ARGUMENT

        Defendants do not object to Plaintiff proceeding under a pseudonym to prevent the

disclosure of her identityto the general public.However,this response is necessaryfor two

separate reasons.

        First,Plaintiff’s Motion asserts numerous unproven statements,couched as facts already

in evidence,as well as conclusions of law.Defendants object to these unproven and conclusory

assertions.In anyevent,the Court does not need to consider suchassertions to resolve Plaintiff’s

Motion.

        Second,it is imperative that Plaintiff’s desire to shield her identityfrom the general

public not come at the expense of Defendants’fundamental right to fullyand fairlyrespond to

Plaintiff’s allegations in her Complaint.Therefore,Defendants respectfullyrequest that the

Court resolve Plaintiff’s Motion byentering the proposed order annexed hereto as Exhibit A (the

“Proposed Order”).The Proposed Order would protect Plaintiff’s identityfrom public disclosure

while enabling Defendants to fullyrespond to the Complaint withminimal prejudice. The

Proposed Order would also permit the parties to seekto modifyit as necessaryto meet the needs
                          1
of this case as it evolves.

        The Proposed Order accords withwell-established Second Circuit law because it

1
 Should this matter proceed to discovery,the Parties would be able to address discovery issues implicated by
Plaintiff’s desire to proceed anonymously in a separate discovery order that otherwise addresses general
confidentialityconcerns.


                                                    2
         Case 1:19-cv-07772-ALC Document 36 Filed 11/15/19 Page 3 of 4

balances Plaintiff’s legitimate desire to maintain confidentialitywithDefendants’right to fully

defend themselves in this action.See Sealed Plaintiff v. Sealed Defendant,537F3d 185,189(2d

Cir.2008)(“W e agree that the interests of boththe public and the opposing partyshould be

considered when determining whether to grant an application to proceed under a pseudonym.
                                                                                        ”);

Doe v. Skyline Automobiles Inc.,375F Supp 3d 401,407(S.
                                                      D.N.
                                                         Y.2019)(“Allowing Plaintiff

[alleging sexual assault,harassment,and discrimination]to proceed anonymouslywould

disadvantage Defendants at all stages of litigation,including settlement,discovery,and trial.

Plaintiff's anonymitywould make it more difficult to obtain witnesses and witness testimony,

Defendants would have less leverage in settlement negotiations,and Defendants would not be

able to fullyand adequatelycross-examine the Plaintiff.
                                                      ”);Doe I v. Four Bros. Pizza, Inc.,13-

CV-1505VB,2013W L6083414,at *31(S.
                                 D.N.
                                    Y.Nov.19,2013)(“Significantly,it will not be

feasible for the parties to proceed withdiscoveryin a meaningful waywhile plaintiffs remain

anonymous.
         ”).

       The Proposed Order is also consistent withPlaintiff’s positions in her Motion.The

Motion provides that Plaintiff’s counsel “will cooperate withthe court and the Defendants and

reveal Plaintiff’s true identityto defendants for discoverypurposes on the condition that

Defendants do not disclose Plaintiff’s name to the general public.
                                                                 ” (ECF #3-1at p.7).

                                        CONCLUSION

       Based on the foregoing,Defendants respectfullyrequest that the Court enter the Proposed

Order and grant Defendants suchother and further relief as the Court deems just and proper.




                                                3
       Case 1:19-cv-07772-ALC Document 36 Filed 11/15/19 Page 4 of 4



Dated:November 15,2019                Respectfullysubmitted,
      New York,New York
                                      TROUTMAN SANDERSLLP




                                      By:/s/ Bennet J. Moskowitz
                                         Bennet J.Moskowitz
                                         875Third Avenue
                                         New York,NY 10022
                                         (212)704-6000
                                         bennet.moskowitz@ troutman.
                                                                   com

                                      Attorneys for Darren K. Indyke and Richard D.
                                      Kahn, Co-Executors of the Estate of Jeffrey E.
                                      Epstein, Nine East 71st Street, Corporation,
                                      Financial Trust Company, Inc., NES, LLC,
                                      Maple, Inc., LSJ, LLC, HBRK Associates, Inc.,
                                      and JEGE, Inc.




                                     4
